Citation Nr: 0709166	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-00 495	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected peripheral neuropathy of the 
right lower extremity.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected peripheral neuropathy of the 
left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1974.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2001 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

Service connection for PTSD was previously denied in an 
October 1999 Board decision.  In February 2001, the veteran 
entered a claim to reopen service connection for PTSD.  The 
September 2001 rating decision found that new and material 
evidence had not been received to reopen service connection 
for PTSD.  In a May 2002 statement, the veteran effectively 
entered a notice of disagreement with the September 2001 
denial of reopening of claim, requesting the previously 
denied PTSD claim "to be reviewed" and established as a 
service-connected disability.  Subsequently during the 
appeal, in September 2002, the RO reopened service connection 
for PTSD, then denied the claim for service connection for 
PTSD on the merits.  The RO issued a statement of the case in 
November 2003.  The veteran entered a timely substantive 
appeal that was received on November 17, 2003. 

The March 2002 rating decision (issued March 27, 2002) found 
peripheral neuropathy of the lower extremities to be a 
secondary complication of service-connected diabetes 
mellitus, and assigned initial 10 percent disability ratings 
for peripheral neuropathy of the right lower extremity and 
peripheral neuropathy of the left lower extremity.  In April 
2002, the veteran entered notice of disagreement with the 
original 10 percent ratings assigned for peripheral 
neuropathy of the lower extremities.  The RO issued a 
statement of the case in November 2002.  The veteran did not 
enter a substantive appeal to the March 2002 rating decision 
until November 17, 2003, which is more than one year after 
the notice of decision denial (issued on March 27, 2002) and 
more than 60 days following issuance of the statement of the 
case; however, the RO subsequently issued a supplemental 
statement of the case in November 2003 that included the 
issues of ratings for peripheral neuropathy, and the veteran 
entered a substantive appeal on the rating issues in November 
2003, which is within 60 days of issuance of the supplemental 
statement of the case.  These appeals for reopening/service 
connection for PTSD and higher initial ratings for peripheral 
neuropathy of the left and right lower extremities were 
merged. 

The veteran appeared and testified at a videoconference 
personal hearing in January 2007 before the undersigned 
Veterans' Law Judge.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
denied in an October 1999 Board decision. 

2.  The evidence associated with the claims file subsequent 
to the October 1999 Board decision is new and, by itself or 
in connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for PTSD.

3.  The weight of the competent medical evidence is in 
relative equipoise on the question of whether the veteran has 
a diagnosis of PTSD; the evidence establishes in-service 
incurrence of the stressful events; and the competent medical 
evidence establishes a nexus between diagnosed PTSD and the 
stressful events in service.

4.  For the entire appeal period, the veteran's service-
connected peripheral neuropathy of the right lower extremity 
manifested analogous symptoms that more nearly approximated 
mild incomplete paralysis of the sciatic nerve.  

5.  For the entire appeal period, the veteran's service-
connected peripheral neuropathy of the left lower extremity 
manifested analogous symptoms that more nearly approximated 
mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The October 1999 Board decision to deny service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2006).

2.  The additional evidence received since the Board's 
October 1999 decision to deny service connection for PTSD is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2006).  

4.  The criteria for a higher initial disability rating than 
10 percent for service-connected peripheral neuropathy of the 
right lower extremity have not been met for any period of the 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.124a, 
Diagnostic Codes 8599-8520 (2006).

5.  The criteria for a higher initial disability rating than 
10 percent for service-connected peripheral neuropathy of the 
left lower extremity have not been met for any period of the 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.124a, 
Diagnostic Codes 8599-8520 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 2007) (Mayfield 
III), the Federal Circuit Court held that, as a matter of 
law, the provision of adequate notice followed by a 
readjudication of the claim in a statement of the case or 
supplemental statement of the case cures any timing problem 
associated with inadequate notice or lack of notice prior to 
an initial adjudication.

Collectively, VA notice and duty to assist letters dated in 
March 2001, January 2002, May 2002, December 2003, February 
2004 and May 2004 satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send in any 
evidence in the appellant's possession that pertains to the 
claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports, private treatment records, records from the United 
States Social Security Administration (SSA), military unit 
information, and other lay statements and personal hearing 
testimony have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.  

Because the full benefits sought on appeal on the issue of 
service connection for PTSD are being granted by this Board 
decision, no further notice or assistance to the appellant is 
required.  To the extent that there may be any deficiency of 
notice or assistance regarding this issue, there is no 
prejudice to the appellant in proceeding with this issue 
because of the favorable nature of the Board's decision.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Reopening of Service Connection for PTSD

The veteran's claim for service connection for PTSD was 
denied in an October 1999 Board decision.  The basis of the 
Board's decision was that the reported in-service stressful 
events had not been corroborated or verified.  The Board 
decision acknowledged the veteran had a currently diagnosed 
disability of PTSD, and did not order any additional 
development on the medical question of diagnosis of 
psychiatric disability.  The October 1999 Board decision to 
deny service connection for PTSD is final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Regardless of the 
actions of the RO, the Board has a legal duty to address the 
"new and material evidence" requirement.  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the merits 
of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the notice and 
duty to assist statutes at 38 U.S.C.A. §§ 5103 and 5103A 
apply only to a claim to reopen a finally decided claim that 
was received on or after August 29, 2001.  38 C.F.R. 
§ 3.159(c).  As the veteran in this case filed his claim to 
reopen in February 2001, prior to the August 29, 2001 
effective date for regulatory change of the new and material 
evidence requirement, the changes to the definition of new 
and material evidence at 38 C.F.R. § 3.156(a) do not apply; 
the definition of new and material evidence in effect prior 
to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new 
and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  
Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence received since the final October 1999 Board 
decision.

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the October 1999 Board decision 
is new and, by itself or in connection with evidence 
previously assembled, is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for PTSD.  

The basis for the October 1999 Board decision denial of 
service connection for PTSD was that there was no verified 
in-service stressful event.  The additional evidence received 
since the time of the October 1999 Board decision includes 
casualty records for members of the veteran's military unit; 
military unit histories of the veteran's unit during his 
Vietnam service that substantiate various reported in-service 
stressful events including the death of members of the 
veteran's military unit by truck explosion and burning during 
a truck convoy in May 1969; and unit after-action reports 
that substantiate enemy wounding of members of the veteran's 
unit, casualties of members of the veteran's unit during 
truck convoys, that the veteran's unit had to drive through 
dangerous routes where there was enemy harassment, the 
veteran's unit's involvement in direct support of combat 
operations, and that several members of the veteran's unit 
received medals for combat with the enemy.  Because the 
additional evidence substantiates (corroborates or verifies) 
some of the veteran's reported in-service stressful events, 
the Board finds that the additional evidence of record, 
especially the military unit histories, is new and material, 
and the claim for service connection for PTSD is reopened.  
38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2001). 

Merits Decision on Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f) (2006); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the evidence does not show 
that the veteran actually engaged the enemy in combat.  
VAOPGCPREC 12-99.  The veteran's DD Form 214 does not reflect 
that he received any awards, citations, or decoration 
denoting having served in combat in Vietnam, although he did 
participate in counter insurgency military campaigns, 
including the TET Counteroffensive, Vietnam Summer Fall 
Offensive 1969, and Vietnam Winter-Spring 1970.  The evidence 
shows that members of the veteran's unit participated in 
combat with the enemy, as evidenced by the medals earned that 
include Purple Heart Awards, but does not show that the 
veteran personally participated in combat with the enemy. 

The veteran contends that he has PTSD that is related to in-
service stressful events during his active duty service in 
Vietnam from April 9, 1969 to March 30, 1970 as a light truck 
driver with the 151st Transportation Company and a heavy 
truck driver with the 572nd Transportation Company and the 
321st Transportation Company.  The in-service stressful 
events the veteran has reported in writing, during treatment, 
and at the personal hearings include fatal mortar attacks on 
the veteran's base; enemy rockets blowing up four trucks and 
killing members of the veteran's military unit; seeing the 
wounded and death; and having to drive multiple truck convoys 
through dangerous areas subject to enemy attack.

Turning to the merits of the reopened claim, the veteran had 
active duty service from April 9, 1969 to March 30, 1970 in 
the Republic of Vietnam.  The veteran's DD Form 214 and 
service personnel records show that his military occupational 
specialty was a motor transport operator, he earned the 
Vietnam Campaign Medal with device, the Vietnam Service 
Medal, and the National Defense Service Medal, and he 
participated in three counter insurgency operations in 
Vietnam.

Casualty records substantiate the death of two members of the 
veteran's military unit by attack on a truck convoy and 
burning death in May 1969.  Military unit histories of the 
veteran's unit during his Vietnam service substantiate 
various reported in-service stressful events including the 
death of members of the veteran's unit.  Unit after-action 
reports substantiate enemy wounding of four members of the 
veteran's unit, casualties of members of the veteran's unit 
during truck convoys, including night convoys, that the 
veteran's unit had to drive through dangerous routes where 
there was enemy harassment, the veteran's unit's involvement 
in direct support of combat operations, and that several 
members of the veteran's unit received medals for combat with 
the enemy.

Based on this evidence, the Board finds that the reported in-
service stressful events of the wounding and deaths of 
members of the veteran's unit during transportation convoys 
have been verified.  In so finding, the Board has considered 
Pentecost v. Principi, 16 Vet. App. 124 (2002), wherein the 
United States Court of Appeals for Veterans Claims (Court) 
pointed out that corroboration of every detail of a stressor 
under such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  Resolving reasonable doubt on the in-
service stressor question in the veteran's favor, the Board 
finds that the reported in-service stressors of deaths and 
injuries to members of the veteran's unit occurred; 
therefore, these stressful events are considered verified by 
the evidence of record.  

On the question of whether the veteran has a diagnosed 
disability of PTSD, the medical evidence weighing in support 
of the veteran's claim includes multiple VA and private 
medical treatment, hospitalization, and examination reports 
from 1996 and later that diagnose PTSD, in addition to other 
psychiatric disorders.  For example, a March 1996 hospital 
report reflects a provisional Axis I diagnosis of PTSD.  In 
June 1996, the diagnosis included PTSD. 

In June 1996, the veteran reported in-service stressful 
events that included that he was a truck convoy driver 
hauling ammunition, rockets blowing up four trucks and 
killing four truck drivers from the veteran's military unit, 
and two other members of his unit being killed by rocket and 
mortar attacks.  In June 1996, and based on the veteran's 
reported in-service stressful events, a VA psychologist 
diagnosed PTSD and rendered the opinion that the veteran's 
PTSD was directly related to his military experiences in 
Vietnam.  A June 1996 letter from a VA Medial Director 
reflects that the primary diagnosis was PTSD, and this 
diagnosis was based on VA inpatient observation and 
outpatient treatment and counseling records, psychiatric, 
social, and psychological evaluations, and a War Stress 
Interview, which is a diagnostic instrument used to evaluate 
the presence of PTSD.    

In July 1996, multiple Axis I diagnoses included organic 
amnestic syndrome secondary to alcohol and Valium, poly-
substance dependency, PTSD, and personality disorder.  In 
August 1996, the final discharge diagnosis was PTSD.  In 
November 1996, the final discharge diagnoses were PTSD and 
alcohol dependence.  An April 1997 VA hospitalization report 
reflects Axis I diagnoses of PTSD and alcohol and cannabis 
dependence.  Subsequent VA treatment and hospitalization 
records, likewise, show continued diagnoses and treatment for 
PTSD and other substance abuse diagnoses.  For example, a 
February 1999 VA report of hospitalization report reflects 
Axis I diagnoses of chronic PTSD and episodic alcohol abuse, 
with a personality disorder.  

The medical evidence weighing against the claim includes a 
September 2005 VA PTSD examination report, which reflects a 
VA psychiatric examiner's Axis I diagnoses that do not 
include PTSD.  In determining the weight of this diagnosis, 
the Board notes that, although the September 2005 VA 
examination report notes that records and the claims file 
were reviewed, the examination's report of historical 
diagnoses was not based upon the claims file review; however, 
references to the veteran's reporting of events reflects that 
the medical history was obtained directly from the veteran.  
Consequently, the history of diagnoses relied upon is 
inaccurate, as it did not include the multiple diagnoses of 
PTSD during various treatments or hospitalizations from 1996 
to 1999, did not include review of the specific in-service 
stressful events the veteran reported in June 1996, did not 
consider the extensive psychological testing that was 
performed in June 1996, and did not note or consider the June 
1996 VA psychologist's nexus opinion relating the veteran's 
currently diagnosed PTSD to in-service stressful events.  
While an examiner can render a current diagnosis based upon 
his examination of the veteran, the Court has held that 
without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the veteran.  Swan v. Brown, 5 Vet. 
App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, 
an opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993). 

On the question of what weight to assign the September 2005 
VA examiner's opinion that the Axis I diagnosed disorders, 
which, notably, include a panic disorder, were "not directly 
related to active duty service," the basis for the opinion 
is not indicated, and the examiner does not indicate any 
other etiology for the diagnosed psychiatric disorders.  The 
weight of the September 2005 VA PTSD examination report is 
further diminished because the VA examiner relied on the RO's 
characterization of only one stressor as having been verified 
- that two members of the veteran's unit that were heavy 
vehicle drivers were ambushed and killed in May 1969.  Other 
reported events have been verified, including enemy wounding 
of other members of the veteran's unit, including casualties 
during night convoys, and that the veteran's unit had to 
drive through dangerous routes where there was enemy 
harassment.  The September 2005 VA examiner's assessment that 
the overall level of traumatic exposure is considered to be 
low is inconsistent with the nature and circumstances of the 
actual verified in-service stressful events, which involved 
the burning and deaths of members of the veteran's own unit, 
and is inconsistent with the VA examiner's own 
characterization of the nature of the veteran's reported 
psychiatric symptoms that the VA examiner acknowledged 
"appear to be directly related to military duty trauma." 

Based on this evidence, the Board finds that the weight of 
the competent medical evidence is at least in relative 
equipoise on the question of whether the veteran currently 
has a diagnosis of PTSD that is related to verified in-
service stressful events.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the veteran's diagnosed PTSD was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a). 

Initial Rating for Lower Extremity Peripheral Neuropathy

In the March 2002 rating decision on appeal, the RO granted 
service connection for peripheral neuropathy of the right 
lower extremity and left lower extremity, as secondary to 
service-connected diabetes mellitus, and assigned initial 
disability ratings of 10 percent for each disability by 
analogy using Diagnostic Codes 8599-8520, effective February 
7, 2001.  The veteran contends that a higher initial 
disability rating than 10 percent is warranted.  At the 
personal hearing, the veteran testified that he experiences 
symptoms that include pain, tingling, and weakness of the 
feet.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Diagnostic Code 8520 provides a 10 percent rating for mild 
incomplete paralysis of the sciatic nerve, and a 20 percent 
rating for moderate incomplete paralysis of the sciatic 
nerve.  38 C.F.R. § 4.124a.  

On VA examination in October 2001, neurologic testing 
revealed a loss of sensation over the feet to the area of the 
ankles, consistent with peripheral neuropathy. There were no 
abnormal movement present.  The pertinent diagnosis was 
peripheral neuropathy of the feet secondary to diabetes 
mellitus.  A May 2003 VA examination report reflects the 
veteran's reports of numbness and tingling in the feet; 
clinical findings of decreased sensation of both feet; and 
diagnosis of peripheral neuropathy.

A September 2005 VA examination report reflects the veteran's 
report of intermittent bilateral foot pain and loss of 
sensation; and clinical findings including based on 
electromyograph/nerve conduction testing of loss of sensation 
of numbness, pain, dysesthesias, and coldness, but no loss of 
motor function.  There was no evidence of foot drop, muscle 
wasting or atrophy, or loss of motion.    

Based on the evidence of record, including both the veteran's 
report of symptoms and the clinical findings associated with 
peripheral neuropathy, the Board finds that the veteran's 
peripheral neuropathy of the right and left lower extremities 
has manifested analogous symptoms that more nearly 
approximate mild incomplete paralysis of the sciatic nerve.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for an initial 
disability rating in excess of 10 percent for service-
connected peripheral neuropathy of the right lower extremity 
and the left lower extremity.  

The Board also finds that in this case, the disability 
picture is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's service-
connected peripheral neuropathy alone has resulted either in 
frequent hospitalizations or caused marked interference in 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In light of the above, the Board finds that there were no 
distinctive periods where the veteran met or nearly 
approximated the criteria for a rating in excess of 10 
percent for his service-connected peripheral neuropathy of 
the lower extremities.  Fenderson, supra.  Accordingly, the 
preponderance of the evidence is against his claim.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received, the claim for 
service connection for PTSD is reopened, and service 
connection for PTSD is granted on the merits.

An initial disability rating in excess of 10 percent for 
service-connected peripheral neuropathy of the right lower 
extremity is denied.

An initial disability rating in excess of 10 percent for 
service-connected peripheral neuropathy of the left lower 
extremity is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


